[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO STRIKE (No. 112) and OBJECTION TO MOTION TO STRIKE (No. 114)
The defendant, Gary Ray Owles, moves to strike Counts Six and Eight of the plaintiff's amended complaint. CT Page 7064
"There is a wide difference between negligence and a reckless disregard of the rights or safety of others, and a complaint should employ language explicit enough to clearly inform the court and opposing counsel that reckless misconduct is relied on." Kostiuk v. Queally, 159 Conn. 91, 94 (1970), quotingBrock v. Waldron, 127 Conn. 79, 81 (1940). See also Bishop v.Kelly, 206 Conn. 608, (1988).
The plaintiff has presented no factual allegations to distinguish the negligence allegations from any claims of reckless conduct. Accordingly, the motion to strike Counts Six and Eight are granted.
The motion to strike the second prayer for relief is denied as it pertains to Counts Two and Four which do not concern this defendant.
Leheny, J.